First, let me offer you,
on behalf of the Government and people of Sri Lanka,
warm congratulations to the President on his election to the
presidency of the General Assembly at its forty-ninth
session. We wish him an eminently successful tenure of
that high office.
Sri Lanka would also wish to express its gratitude to
Ambassador Samuel Insanally of Guyana for his
exceptionally creative conduct of the work of the crucial
forty-eighth session. Our good wishes extend also to His
Excellency Mr. Boutros Boutros-Ghali, Secretary-General
of this Organization, who must contend with increasingly
challenging tasks at a time when the United Nations is
undergoing major transformation.
In Sri Lanka, the winds of change are blowing. In
our country, we stand on the threshold of a new era of
tolerance and peace, ending dissension. In August this
year, the Peoples’ Alliance was voted into office, after 17
years in opposition, in a parliamentary general election
that was internationally acclaimed as both free and fair.
At this election - Sri Lanka’s ninth since independence -
the people voted overwhelmingly, reaffirming their faith
in parliamentary democracy, in fundamental freedoms and
in the rule of law. Of the registered electorate, 76.2 per
cent cast their vote, thus maintaining Sri Lanka’s long
tradition of high political consciousness and model
election procedures.
What happened on 16 August in my country was
more than the routine exercise of the ballot to change a
government. In an election atmosphere in which
conflicting views were given full rein, the Sri Lanka voter
remained mature, calm and solidly entrenched in our
cultural and democratic values. The result of the poll was
therefore a victory for moderation, tolerance and unity.
In my first speech one month ago in our newly elected
Parliament, I, as a representative of the minority Tamil
community, made a statement that I shall now repeat
here, in this supreme parliament of the peoples of the
world:
"Let it never be said, if it could ever have been said,
that the Sinhala people are racists. They are not.
They are absolutely not, and I think this election has
demonstrated so handsomely that that particular
argument can be laid to rest for ever."
Under the leadership of the new Prime Minister,
Mrs. Chandrika Bandaranaike Kumaratunga, a peaceful
transition of power has been effected, defying the cynical
predictions of some. Our nation’s rich and diverse
cultural heritage, steeped in the great religions of the
world and buttressed by a unique foundation of five legal
23


systems, has made this triumph of democratic expression
possible.
Sri Lanka’s new Government reflects the multi-ethnic,
multi-religious fabric of its society. In Parliament, the
Government has the support of a number of political
parties, including those of the Tamil and Muslim
communities. It is, therefore, well poised to bring an end
to the conflict in the north-east part of the country through
political negotiations, as mandated by the people. Prime
Minister Bandaranaike Kumaratunga, in her first address to
the nation on assuming office, stated:
"We extend a hand of friendship to the people of the
north-east and hope that their leaders would take it in
the same spirit that we have extended it."
The relaxation of the ban on certain essential items
going to conflict areas and the reciprocal release of
policemen held by the secessionist movement are hopeful
signs of peace in our land. The all-island state of
emergency has been lifted and reintroduced only in the
conflict areas. Our Government will pursue with
determination its quest for peace in our land - a just and
stable peace, acceptable to all our people - undeterred by
any set-backs that might be encountered in pursuit of its
goal.
I seek the indulgence of this Assembly for having
dwelt on recent developments in my country at some
length. I did so because, at a time when in some parts of
the world the ugly tide of intolerance is rising, we in Sri
Lanka are proud that we have witnessed a vindication of
the values of tolerance and principled conduct over the
forces of narrow sectarianism and opportunism. Our recent
experience might fortify the efforts to banish prejudice and
rancour among other peoples elsewhere.
On the international scene, there have been shining
examples of prolonged and bitter confrontation being
dispelled through dialogue and negotiation. Thus, we
welcome wholeheartedly the end of apartheid and the
establishment of a united, democratic and non-racial South
Africa under the inspired, and inspiring, leadership of
President Mandela.
We also welcome the positive developments in
Palestine subsequent to the recent agreements between the
Palestine Liberation Organization and Israel, and between
Jordan and Israel, while expressing our concern over those
issues that still remain unsettled.
On the other hand, to our deep regret Bosnia and
Herzegovina is still mired in bloodshed and violence and
the humanitarian crisis in Rwanda has not abated. We
reiterate our hope that the intense suffering and
dislocation in those countries can be halted through
negotiated settlement between the parties concerned and
politically disinterested efforts by the international
community.
Sri Lanka’s strong and positive identification with
the Movement of Non-Aligned Countries began in
Belgrade in 1961, when Mrs. Sirimavo Bandaranaike was
Prime Minister. She was Head of Government when Sri
Lanka hosted the historic summit of the non-aligned
countries in 1976. Our membership of this Movement,
then as now, derives from our deep conviction that its
principles empower the dispossessed of this world, giving
them dignity and hope for justice. The collapse of the
bipolarism imposed on the post-Second-World-War
international scene is thus no reason for non-alignment to
lie passive.
At the Non-Aligned Ministerial Conference in Cairo
we were proud to welcome South Africa as the one
hundred and tenth member of the Movement. It is
significant that this great nation emerging from the long,
dark night of apartheid has chosen to adopt the principles
of non-alignment. Cynics have predicted that the
Movement will sooner or later join the rubble of the
Berlin Wall. In our view, the end of the cold war does
not negate the rationale of non-alignment. On the
contrary, it vindicates the fundamental non-aligned
principle that military confrontation can never promote
security, stability nor peace among nations. Principles are
indestructible: people who believe in them are
indomitable.
There seemed a unique opportunity at the end of the
cold war for the world to achieve its long pursued
objective of general and complete disarmament under
effective verification, especially in the crucial area of
nuclear weapons. However, competing efforts by some
to maintain a monopoly on nuclear weapons and by
others to break it frustrate our quest for nuclear
disarmament.
Sri Lanka is deeply conscious of the serious
responsibility we undertake in presiding over the 1995 on
the Non-Proliferation Treaty Conference. It is imperative
that our advance towards a nuclear-weapon-free world
make substantial progress. To that end, work in the
Conference on Disarmament towards a comprehensive
24


test-ban treaty is encouraging, though we must remain
vigilant over any attempts to delay the conclusion of the
treaty. In other areas of disarmament, Sri Lanka recently
ratified the chemical weapons Convention, which we hope
will come into force next year.
As we see the end of the nuclear arms race, we do not
want to have it replaced by regional arms races, whether to
acquire nuclear-weapon capability or to achieve greater
sophistication in conventional weapons. The United
Nations arms Register is but a step on a long road towards
transparency and confidence building, eliminating the arms
bazaar, with its links to terrorism, drug trafficking and
money-laundering.
Throughout the course of the Third United Nations
Conference on the Law of the Sea, which spanned a
decade, Sri Lanka played a constructive and creative role.
The pioneering role played by the late Ambassador
Hamilton Shirley Amerasinghe of Sri Lanka, President of
the Law of the Sea Conference and a former President of
this Assembly, is part of the history of this unique
endeavour.
Sri Lanka has ratified the United Nations Convention
on the Law of the Sea, which has now entered into force,
and has signed the Agreement relating to implementation of
Part Xl of the Convention. This represents our continuing
commitment to the creation of a new legal regime of the
oceans. Sri Lanka looks forward to participating in the
historic inaugural session of the International Sea-Bed
Authority in Jamaica.
The Ad Hoc Committee on the Indian Ocean, taking
into account emerging realities, has developed a fresh basis
for a pragmatic, forward-looking approach to peace,
security and stability in the Indian Ocean area. We call
upon the countries concerned, particularly the permanent
Members of the Security Council and other major maritime
users of the Indian Ocean, to enter into a serious and
productive dialogue for a new partnership in the context of
the Committee.
As the Law of the Sea Convention enters into force,
greater support needs to be extended to regional initiatives,
such as the Indian Ocean Marine Affairs Cooperation
(IOMAC), promoting cooperation between the developed
and developing countries.
As the United Nations approaches its fiftieth
anniversary, there is increasing, and more extensive, resort
to multilateral action through the Organization. The
Security Council is finally playing the role - and
sometimes goes beyond the role - originally envisaged for
it under the Charter. Yet we must continue to reiterate
that foresight and careful assessment are vital in the
preparation for any Council intervention, and that such
action should be pursued only with the consent and
cooperation of the States concerned.
Furthermore, it is important to emphasize that the
Security Council acts on behalf of the general
membership of the United Nations. Unless its actions are
based on the widest possible support, Council decisions
will not be universally respected nor be truly effective.
In this context, Sri Lanka is of the view that Council
membership should be increased to provide for wider
representation, including representation of developing
countries. Sri Lanka was honoured to co-chair the
Working Group on the revitalization of the work of the
General Assembly, including the strengthening of the
nexus between the Assembly and the Security Council.
We believe the approach we have taken to enhance
transparency and encourage democratic practices is one
which is shared by the vast majority of developing
countries. We feel this process should be moved forward.
It was in this context that in 1993 Sri Lanka
announced its candidature for the 1996-1997 non-
permanent Asian seat in the Security Council, which by
practice of orderly rotation is due to the South Asian
sub-region.
Sri Lanka is particularly conscious of its identity as
a small State, vulnerable to the ebb and flow of
international tides, both political and economic. Yet we
have not hesitated to take principled stands when we
must. Nor will we shirk our responsibility to act in
solidarity with other developing countries. We share their
problems and concerns.
Sri Lanka is geopolitically and culturally an Asian
country. We rejoice over the fact that our continent, after
centuries of dependence, is once more resurgent,
politically stable and economically vibrant. This has been
achieved largely through self-reliance, indigenous
entrepreneurship and the Asian value systems. As we
move at the global level to greater interdependence and
interaction, Sri Lanka will remain firmly focused on the
Asian experience and its Asian context. We will spare no
effort to develop and strengthen our ties with our Asian
neighbours. An express commitment to pursue the
interests we share with the family of Asian nations will
25


be a new, strong thrust in the foreign policy of our
Government.
It is in that same spirit that we participated in the
launching of the South Asian Association for Regional
Cooperation (SAARC). We are encouraged by the positive
developments in SAARC as it journeys into the twenty-first
century, propelled by two important trends in the region:
democratization and the adoption of market-friendly
economic policies. Understanding among the peoples of
the region is increasing. Contacts between professional
bodies in the region have rapidly gathered momentum.
As a region severely affected by poverty, we in South
Asia have already taken steps to share our experiences and
work out common approaches including the SAARC
commitment to eradicate poverty by the year 2002.
Absolute poverty, hunger, disease and illiteracy stalk
one fifth of the world’s population. We trust that the 1995
World Social Summit and the Agenda for Development will
effectively address these issues and mobilize essential
resources to back commitments to eradicate poverty,
provide employment and promote social cohesion before the
end of this century.
Our development experience has taught us the
importance of alleviating the poverty of the poorest and of
maintaining social equity with economic growth. Sri
Lanka’s favourable social indicators are the result of a
consistent bipartisan commitment over the years to the
maintenance of a high level of social expenditure. A
number of income-transfer measures are in place. These
are indispensable to protection of the vulnerable segments
of the population during a period of structural adjustment
aimed at accelerating economic growth.
My Prime Minister has made a clear statement on
economic policy, in which he indicates the Government’s
firm resolve to build a strong national economy within a
market framework, with the principal engine of growth
expected to be the private sector, both domestic and
foreign.
We are particularly mindful of the need to pay
attention to our youth. In 1995, when we shall celebrate
the tenth anniversary of the International Youth Year, it
would be timely to focus on the achievements of the decade
and on further imperatives to advance the prospects for
youth. The former Prime Minister of Sri Lanka took the
initiative, at the Commonwealth summit in Cyprus, to focus
special attention on youth issues. Subsequently, the non-
aligned countries, at the ministerial meeting held in Cairo,
supported the proposal to convene, at the highest political
level, a special plenary meeting of this Assembly devoted
to youth affairs, as part of the fiftieth anniversary
celebrations.
I must also stress my Government’s commitment to
the provision of a transparent system for the promotion
and protection of human rights in the context of a truly
vital democracy. During our recent election campaign we
promised our people that we would, as a matter of the
highest priority, take steps to establish where necessary,
and strengthen where possible, a legislative framework to
promote and protect the full enjoyment of human rights.
Within five weeks of assuming office we have prepared,
for submission to Parliament, legislation to give effect to
the Convention against torture. Before the end of this
year, legislation will be introduced for the establishment
of a national human rights commission. This commission
will have judicial and investigative powers and will be
totally independent of the executive.
In addition, I have appointed, from among persons
active in work for human rights through independent,
non-governmental organizations, six outstanding national
experts with international credentials to assist me with
their knowledge and views. They serve in an individual
capacity and on an honorary basis. Their appointment in
no way precludes them from continuing to engage in their
public campaigning for human rights, including comment
on or criticism of governmental performance in this area.
Their appointment is further evidence of my
Government’s firm commitment to the conduct of open
and transparent government.
At the international level, we are of the view that
human rights should not become an arena for North-South
confrontation and that no country should be singled out
for hostile attention on grounds other than genuine
concern for the human rights of its citizens. The scrutiny
of a country’s human-rights record must be guided by
principles of impartiality and objectivity. Such scrutiny
must be motivated by a spirit of genuine concern,
dialogue and cooperation. In this connection, we wish to
felicitate the United Nations High Commissioner for
Human Rights, Ambassador Ayala Lasso, on his efforts
to foster a cooperative, rather than a coercive, framework
for the promotion of human rights world wide.
Sri Lanka is disappointed that, on the international
economic scene, developing countries continue to suffer
from inadequate access to trade and technology, from low
26


commodity prices and from excessive debt burdens.
Financial flows for development have severely contracted.
The economic disparities between the developed and the
developing worlds continue to widen.
The Charter of the United Nations rests on two main
pillars: the maintenance of international peace and security,
and international cooperation for socio-economic
development. The United Nations must therefore at all
times proceed with equal commitment on both these
fronts - politico-security and socio-economic development.
Nor must it be forgotten that economic inequalities and
underdevelopment are at the root of phenomena such as
massive refugee flows and even ethnic and other conflicts.
We reiterate the non-aligned countries’ call for
renewal of the North-South dialogue on the basis of mutual
interests and interdependence. In this era of global
transition, the need for a favourable international
environment is imperative. Many developing countries are
embarking upon structural-adjustment programmes, at
considerable cost, yet these policies will be successful only
to the extent that there is a genuine commitment to free-
trade policies at the international level without extraneous
conditionalities.
Today - 26 September - Sri Lanka commemorates the
thirty-fifth anniversary of the death of Mr. S. W. R. D.
Bandaranaike, former Prime Minister of Sri Lanka. He was
succeeded by Madam Sirimavo Bandaranaike, the world’s
first woman Prime Minister. Now - thirty-eight years later
- their daughter, Ms. Chandrika Bandaranaike Kumaratunga,
has become Prime Minister. What is remarkable is that
each of them was elected to office by the free vote of the
people in keenly fought elections. Each of them succeeded,
by wholly democratic means, in unseating a strong
Government. In 1956, in this Hall, Prime Minister S. W.
R. D. Bandaranaike referred to the unconquered,
unconquerable human spirit as the "one golden thread"
passing through the "dark fabric of human history". He
said:
"I look upon the United Nations as the one
machine available to mankind today through
which it can express this unconquerable spirit of
man in its efforts to achieve ... peace, friendship
and collaboration". (Official Records of the
General Assembly, Eleventh Session, 590th
meeting, p. 235, para. 41)
That remains our view of the United Nations today.
We collectively articulate a global social contract
between the Governments and the peoples of this world
whom we represent. The success of a global social
contract rests on how individual States keep the people’s
faith through good governance, the maintenance of human
rights, equity and justice, and the provision of
opportunities to enhance the quality of life. In Sri
Lanka’s national context this involves political pluralism
and makes of politics the discharge of a public trust
where decision-making is open, transparent and based on
the widest possible extent of acceptance. Everyone in
public life is accountable for his or her actions. My
Prime Minister expressed it in these words:
"This is a beautiful but difficult dream, which we
shall strive to realize."
It is this vision that must concomitantly inspire the
conduct of relations between States. Only then will the
United Nations truly be "a centre for harmonizing the
actions of nations".
